
	

114 HR 5978 : Coast Guard and Maritime Transportation Amendments Act of 2016
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5978
		IN THE SENATE OF THE UNITED STATES
		September 27, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend title 14, United States Code, to clarify the functions of the Chief Acquisition Officer of
			 the Coast Guard, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard and Maritime Transportation Amendments Act of 2016 . (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Coast Guard, Navigation, and Shipping
					Sec. 101. Coast Guard major acquisition programs.
					Sec. 102. Prospective payment of funds necessary to provide medical care for the Coast Guard.
					Sec. 103. Oil spill disbursements auditing and report.
					Sec. 104. Deadline for compliance with alternate safety compliance program.
					Sec. 105. Coast Guard pier in Wilmington, North Carolina.
					Sec. 106. Backup global positioning system.
					Sec. 107. Arctic alternative planning criteria.
					Title II—Other Matters
					Sec. 201. Vessel Apollonia.
					Sec. 202. Reimbursement for non-Federal construction costs of certain aids to navigation.
					Sec. 203. Corrections to provisions enacted by Coast Guard Authorization Acts.
				
			ICoast Guard, Navigation, and Shipping
			101.Coast Guard major acquisition programs
 (a)Functions of Chief Acquisition OfficerSection 56(c) of title 14, United States Code, is amended by striking and after the semicolon at the end of paragraph (8), striking the period at the end of paragraph (9) and inserting ; and, and adding at the end the following:
					
						(10)
 (A)keeping the Commandant informed of the progress of major acquisition programs (as that term is defined in section 581);
 (B)informing the Commandant on a continuing basis of any developments on such programs that may require new or revisited trade-offs among cost, schedule, technical feasibility, and performance, including—
 (i)significant cost growth or schedule slippage; and (ii)requirements creep (as that term is defined in section 2547(c)(1) of title 10); and
 (C)ensuring that the views of the Commandant regarding such programs on cost, schedule, technical feasibility, and performance trade-offs are strongly considered by program managers and program executive officers in all phases of the acquisition process..
				(b)Customer service mission of directorate
 (1)In generalChapter 15 of title 14, United States Code, is amended— (A)in section 561(b)—
 (i)in paragraph (1), by striking ; and and inserting a semicolon; (ii)in paragraph (2), by striking the period and inserting ; and; and
 (iii)by adding at the end the following:  (3)to meet the needs of customers of major acquisition programs in the most cost-effective manner practicable.;
 (B)in section 562, by repealing subsection (b) and redesignating subsections (c) through (g) as subsections (b) through (e), respectively;
 (C)in section 563, by striking Not later than 180 days after the date of enactment of the Coast Guard Authorization Act of 2010, the Commandant shall commence implementation of and inserting The Commandant shall maintain;
 (D)by adding at the end of section 564 the following:  (c)Acquisition of unmanned aerial systems (1)In generalDuring any fiscal year for which funds are appropriated for the design or construction of the Offshore Patrol Cutter, the Commandant—
 (A)may not award a contract for design of an unmanned aerial system for use by the Coast Guard; and (B)may acquire an unmanned aerial system only—
 (i)if such a system has been acquired by, or has been used by, the Department of Defense or the department in which the Coast Guard is operating, or a component thereof, before the date on which the Commandant acquires the system; and
 (ii)through an agreement with such a department or component, unless the unmanned aerial system can be obtained at less cost through independent contract action.
											(2)Limitations on application
 (A)Small unmanned aerial systemsThe limitations in paragraph (1)(B) do not apply to any small unmanned aerial system that consists of—
 (i)an unmanned aircraft weighing less than 55 pounds on takeoff, including all components and equipment on board or otherwise attached to the aircraft; and
 (ii)associated elements (including communication links and the components that control such aircraft) that are required for the safe and efficient operation of such aircraft.
 (B)Previously funded systemsThe limitations in paragraph (1) do not apply to the design or acquisition of an unmanned aerial system for which funds for research, development, test, and evaluation have been received from the Department of Defense or the department in which the Coast Guard is operating.;
 (E)in subchapter II, by adding at the end the following:  578.Role of Vice Commandant in major acquisition programsThe Vice Commandant—
 (1)shall represent the customer of a major acquisition program with regard to trade-offs made among cost, schedule, technical feasibility, and performance with respect to such program; and
 (2)shall advise the Commandant in decisions regarding the balancing of resources against priorities, and associated trade-offs referred to in paragraph (1), on behalf of the customer of a major acquisition program.
									579.Extension of major acquisition program contracts 
 (a)In generalNotwithstanding section 564(a)(2) of this title and section 2304 of title 10, and subject to subsections (b) and (c) of this section, the Secretary may acquire additional units procured under a Coast Guard major acquisition program contract, by extension of such contract without competition, if the Director of the Cost Analysis Division of the Department of Homeland Security determines that the costs that would be saved through award of a new contract in accordance with such sections would not exceed the costs of such an award.
 (b)Limitation on number of additional unitsThe number of additional units acquired under a contract extension under this section may not exceed the number of additional units for which such determination is made.
 (c)Determination of costs upon requestThe Director of the Cost Analysis Division of the Department of Homeland Security shall, at the request of the Secretary, determine for purposes of this section—
 (1)the costs that would be saved through award of a new major acquisition program contract in accordance with section 564(a)(2) for the acquisition of a number of additional units specified by the Secretary; and
 (2)the costs of such award, including the costs that would be incurred due to acquisition schedule delays and asset design changes associated with such award.
 (d)Number of extensionsA contract may be extended under this section more than once.; and (F)in section 581—
 (i)by redesignating paragraphs (7) through (10) as paragraphs (9) through (12), respectively, and by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
 (ii)by inserting after paragraph (2) the following:  (3)Customer of a major acquisition programThe term customer of a major acquisition program means the operating field unit of the Coast Guard that will field the system or systems acquired under a major acquisition program.; and
 (iii)by inserting after paragraph (7), as so redesignated, the following:  (8) Major acquisition programThe term major acquisition program means an ongoing acquisition undertaken by the Coast Guard with a life-cycle cost estimate greater than or equal to $300,000,000..
 (2)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end of the items relating to subchapter II the following:
						
							
								578. Role of Vice Commandant in major acquisition programs.
								579. Extension of major acquisition program contracts..
					(c)Review required
 (1)RequirementThe Commandant of the Coast Guard shall conduct a review of— (A)the authorities provided to the Commandant in chapter 15 of title 14, United States Code, and other relevant statutes and regulations related to Coast Guard acquisitions, including developing recommendations to ensure that the Commandant plays an appropriate role in the development of requirements, acquisition processes, and the associated budget practices;
 (B)implementation of the strategy prepared in accordance with section 562(b)(2) of title 14, United States Code, as in effect before the enactment of this Act; and
 (C)acquisition policies, directives, and regulations of the Coast Guard to ensure such policies, directives, and regulations establish a customer-oriented acquisition system.
 (2)ReportNot later than March 1, 2017, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing, at a minimum, the following:
 (A)The recommendations developed by the Commandant under paragraph (1) and other results of the review conducted under such paragraph.
 (B)The actions the Commandant is taking, if any, within the Commandant’s existing authority to implement such recommendations.
 (3)Modification of policies, directives, and regulationsNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall modify the acquisition policies, directives, and regulations of the Coast Guard as necessary to ensure the development and implementation of a customer-oriented acquisition system, pursuant to the review under paragraph (1)(C).
					(d)Analysis of using multiyear contracting
 (1)In generalNo later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an analysis of the use of multiyear contracting, including procurement authority provided under section 2306b of title 10, United States Code, authority similar to that granted to the Navy under section 121(b) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1648) and section 150 of the Continuing Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 3519), and block buy authority to acquire Fast Response Cutters, Offshore Patrol Cutters, heavy polar icebreakers, and medium polar icebreakers.
 (2)Vessels to be analyzedUnder paragraph (1) the Secretary shall analyze— (A)the acquisition of at least five Fast Response Cutters, beginning with Hull 43;
 (B)the acquisition of at least five Offshore Patrol Cutters, beginning with Hull 5; (C)the acquisition of at least three heavy polar icebreakers; and
 (D)the acquisition of at least three medium polar icebreakers. (3)ContentsThe analysis under paragraph (1) shall include the costs and benefits of using multiyear contracting, the impact of multiyear contracting on delivery timelines, and whether the acquisitions examined would meet the tests for the use of multiyear procurement authorities.
					102.Prospective payment of funds necessary to provide medical care for the Coast Guard
 (a)In generalChapter 13 of title 14, United States Code, is amended by adding at the end the following:  520.Prospective payment of funds necessary to provide medical care (a)Prospective payment requiredIn lieu of the reimbursement required under section 1085 of title 10, for periods when the Coast Guard is not operating as a service in the Navy the Secretary of the department in which the Coast Guard is operating shall make a prospective payment to the Secretary of Defense of an amount that represents the actuarial valuation of treatment or care—
 (1)that the Department of Defense provides to members of the Coast Guard, former members of the Coast Guard, and dependents of such members and former members (other than former members and dependents of former members who are a Medicare-eligible beneficiary or for whom the payment for treatment or care is made from the Medicare-Eligible Retiree Health Care Fund) at facilities under the jurisdiction of the Department of Defense or a military department; and
 (2)for which a reimbursement would otherwise be made under such section 1085. (b)AmountThe amount of the prospective payment under subsection (a) shall be—
 (1)in the case of treatment or care to be provided to members of the Coast Guard and their dependents, derived from amounts appropriated for the operating expenses of the Coast Guard;
 (2)in the case of treatment or care to be provided former members of the Coast Guard and their dependents, derived from amounts appropriated for retired pay;
 (3)determined under procedures established by the Secretary of Defense; (4)paid during the fiscal year in which treatment or care is provided; and
 (5)subject to adjustment or reconciliation as the Secretary of the department in which the Coast Guard is operating when it is not operating as a service in the Navy and the Secretary of Defense determine appropriate during or promptly after such fiscal year in cases in which the prospective payment is determined excessive or insufficient based on the services actually provided.
 (c)No prospective payment when service in navyNo prospective payment shall be made under this section for any period during which the Coast Guard operates as a service in the Navy.
 (d)Relationship to TRICAREThis section shall not be construed to require a payment for, or the prospective payment of an amount that represents the value of, treatment or care provided under any TRICARE program..
 (b)Clerical amendmentThe analysis for chapter 13 of title 14, United States Code, is amended by adding at the end the following:
					
						
							520. Prospective payment of funds necessary to provide medical care..
 (c)RepealSection 217 of the Coast Guard Authorization Act of 2015 (Public Law 114–120), and the item relating to that section in the table of contents in section 2 of such Act, are repealed.
 103.Oil spill disbursements auditing and reportSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended— (1)by repealing subsection (g);
 (2)in subsection (l)(1), by striking Within one year after the date of enactment of the Coast Guard Authorization Act of 2010, and annually thereafter, and inserting Each year, on the date on which the President submits to Congress a budget under section 1105 of title 31, United States Code,; and
 (3)by amending subsection (l)(2) to read as follows:  (2)ContentsThe report shall include—
 (A)a list of each disbursement of $500,000 or more from the Fund in the preceding fiscal year, including disbursements to Federal agencies;
 (B)a list of each disbursement of $500,000 or more from the Fund in the fiscal year preceding the preceding fiscal year that has not been reimbursed by a responsible party; and
 (C)a description of how each use of the Fund described in subparagraph (A) or (B) meets the requirements of subsection (a)..
 104.Deadline for compliance with alternate safety compliance programSection 4503(d)(1) of title 46, United States Code, is amended by striking After January 1, 2020, and all that follows through the Secretary, and inserting For each of fishing vessels, fish processing vessels, and fish tender vessels, after the later of January 1, 2020, or the end of the 3-year period beginning on the date on which the Secretary prescribes an alternate safety compliance program developed in cooperation with the commercial fishing industry for such a vessel, such a vessel shall comply with the applicable alternate safety compliance program.
			105.Coast Guard pier in Wilmington, North Carolina
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate by not later than 90 days after the date of the enactment of this Act a report on—
 (1)short-term plans for berthing the USCGC Diligence in Wilmington, North Carolina, while the Coast Guard pier in Wilmington is being repaired; and
 (2)long-term plans for repairing and maintaining such pier so that it can be used to berth such vessel and any future Coast Guard cutter stationed in Wilmington.
 (b)Cost estimatesThe report shall include cost estimates and timeframes for such short- and long-term plans. 106.Backup global positioning system (a)Short titleThis section may be cited as the National Positioning, Navigation, and Timing Resilience and Security Act of 2016.
 (b)In generalSubtitle VIII of title 46, United States Code, is amended by adding at the end the following:  807Position, navigation, and timing  Sec. 80701. Land-based complementary and backup system. 80701.Land-based complementary and backup system (a)In generalSubject to the availability of appropriations, the Commandant of the Coast Guard, in consultation with the Secretary of Transportation, shall provide for the establishment, sustainment, and operation of a reliable land-based enhanced LORAN, or eLORAN, positioning, navigation, and timing system to provide a complement to and backup for the Global Positioning System (in this section referred to as GPS) to ensure the availability of uncorrupted and nondegraded positioning, navigation, and timing signals for military and civilian users in the event that GPS signals are corrupted, degraded, unreliable, or otherwise unavailable.
 (b)RequirementsThe system established under subsection (a) shall— (1)be wireless;
 (2)be terrestrial; (3)provide wide-area coverage;
 (4)deliver a precise, high-power 100 kilohertz signal; (5)be synchronized with coordinated universal time;
 (6)be resilient and extremely difficult to disrupt or degrade; (7)be able to penetrate underground and inside buildings;
 (8)be capable of ready deployment to remote locations; (9)take full advantage of the infrastructure of the existing, unused Government long-range navigation system (commonly known as LORAN);
 (10)incorporate the expertise of the private sector with respect to development, building, and operation;
 (11)work in concert with and complement any other similar positioning, navigation, and timing systems; (12)be available for use by Federal and non-Federal government agencies for public purposes at no cost; and
 (13)incorporate such other requirements determined necessary by the Commandant. (c)Request for proposals (1)In generalNot later than 3 months after the date of enactment of this section, the Commandant, in consultation with the Secretary of Transportation, shall publish a request for proposals to solicit options for—
 (A)eLORAN system architecture; and (B)business models for the design, installation, operation, and maintenance of an eLORAN system in accordance with this section for a period of no less than 20 years.
 (2)Contracting optionsThe request for proposals shall request options that— (A)incorporate the expertise of the private sector; and
 (B)allow for the expeditious installation, daily operation, and routine maintenance of an eLORAN system architecture.
 (d)Implementation dateNot later than 180 days after the date of enactment of this section, the Commandant of the Coast Guard, in consultation with the Secretary of Transportation, shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan to ensure that the system required under this section is fully operational not later than 3 years after such date of enactment..
 (c)Clerical amendmentThe analysis for subtitle VIII of title 46, United States Code, is amended by adding after the item relating to chapter 805 the following:
					
						
							807.Position, Navigation, and Timing80701.
				107.Arctic alternative planning criteria
 (a)GeneralThe Commandant of the Coast Guard may approve alternative planning criteria for an area of lesser geographic extent than the area covered by the Captain of the Port Zone that includes the Arctic for purposes of complying with sections 155.1035(i) and 155.5035(i) of title 33, Code of Federal Regulations, only if the Commandant—
 (1)publishes the proposed alternative planning criteria in the Federal Register for notice and comment in accordance with section 553 of title 5, United States Code;
 (2)completes a study of the economic impacts on the Arctic of such criteria; and (3)submits a report on such study to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (b)DefinitionFor the purposes of this section Arctic has the meaning that term has under section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
				IIOther Matters
 201.Vessel ApolloniaNotwithstanding any other provision of law, the Secretary of the department in which the Coast Guard is operating shall issue a certificate of documentation with a coastwise endorsement for the vessel Apollonia (United States official number 1266527).
			202.Reimbursement for non-Federal construction costs of certain aids to navigation
 (a)In generalSubject to the availability of amounts specifically provided in advance in subsequent appropriations Acts and in accordance with this section, the Commandant of the Coast Guard may reimburse a non-Federal entity for costs incurred by the entity for a covered project.
 (b)ConditionsThe Commandant may not provide reimbursement under subsection (a) with respect to a covered project unless—
 (1)the need for the project is a result of the completion of construction with respect to a federally authorized navigation channel;
 (2)the Commandant determines, through an appropriate navigation safety analysis, that the project is necessary to ensure safe marine transportation;
 (3)the Commandant approves the design of the project to ensure that it meets all applicable Coast Guard aid to navigation standards and requirements;
 (4)the non-Federal entity agrees to transfer the project upon completion to the Coast Guard to be operated and maintained by the Coast Guard as a Federal aid to navigation;
 (5)the non-Federal entity carries out the project in accordance with the same laws and regulations that would apply to the Coast Guard if the Coast Guard carried out the project, including obtaining all permits required for the project under Federal and State law; and
 (6)the Commandant determines that the project satisfies such additional requirements as may be established by the Commandant.
 (c)LimitationsReimbursements under subsection (a) may not exceed the following: (1)For a single covered project, $5,000,000.
 (2)For all covered projects in a single fiscal year, $5,000,000. (d)ExpirationThe authority granted under this section shall expire on the date that is 4 years after the date of enactment of this section.
 (e)Covered project definedIn this section, the term covered project means a project carried out by a non-Federal entity to construct and establish an aid to navigation that facilitates safe and efficient marine transportation on a federally authorized navigation channel.
				203.Corrections to provisions enacted by Coast Guard Authorization Acts
 (a)Short title correctionThe Coast Guard Authorization Act of 2015 (Public Law 114–120) is amended by striking Coast Guard Authorization Act of 2015 each place it appears (including in quoted material) and inserting Coast Guard Authorization Act of 2016. (b)Title 46, United States Code (1)Section 7510 of title 46, United States Code, is amended—
 (A)in subsection (c)(1)(D), by striking engine and inserting engineer; and (B)in subsection (c)(9), by inserting a period after App.
 (2)Section 4503(f)(2) of title 46, United States Code, is amended by striking , that and inserting , then. (c)Provisions relating to the Pribilof Islands (1)Short title correctionSection 521 of the Coast Guard Authorization Act of 2016 (Public Law 114–120), as amended by subsection (a), is further amended by striking 2015 and inserting 2016.
 (2)Conforming amendmentSection 105(e)(1) of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended by striking 2015 and inserting 2016.
 (3)Technical correctionSection 522(b)(2) of the Coast Guard Authorization Act of 2016 (Public Law 114–120), as amended by subsection (a), is further amended by striking subsection (a) and inserting paragraph (1).
					(d)Title 14, United States Code
 (1)Redistribution of authorizations of appropriationsSection 2702 of title 14, United States Code, is amended— (A)in paragraph (1)(B), by striking $6,981,036,000 and inserting $6,986,815,000; and
 (B)in paragraph (3)(B), by striking $140,016,000 and inserting $134,237,000. (2)Clerical amendmentThe analysis at the beginning of part III of title 14, United States Code, is amended by striking the period at the end of the item relating to chapter 29.
 (e)National academy of sciences cost assessmentSection 604(a) of the Coast Guard Authorization Act of 2015 (Public Law 114–120) is amended in the first sentence by striking 365 days after the date of the enactment of this Act, and inserting July 15, 2017,.
 (f)Continuation on active duty: boardSection 290(a) of title 14, United States Code, is amended by striking five officers serving in the grade of vice admiral and inserting five officers (other than the Commandant) serving in the grade of admiral or vice admiral. (g)Certificate of documentationSection 604(b) of the Howard Coble Coast Guard and Maritime Authorization Act of 2014 (Public Law 113–281) is amended by inserting and fisheries endorsement after endorsement.
 (h)Effective dateThe amendments made by this section shall take effect as if included in the enactment of Public Law 114–120.
				
	Passed the House of Representatives September 26, 2016.Karen L. Haas,Clerk
